


Exhibit 10.28




Loan Agreement




Debtor: Inner Mongolia Jin Ma Hotel LLC.

Business License No.: 150103000011489

Legal Representative: Yang Liankuan

Address: No. 31 South Tongdao Road Huimin District, Inner Mongolia, P.R.C.
 010050

Phone number: (86)-471-339-7019




Creditor: Hohhot Jingu Rural Cooperative Bank, Yuquan Branch  

Person in charge: Wang Zaizai

Address: 200 meters south to Nanchafang, on West Avenue, Inner Mongolia, P.R.C.
010030

Phone number: (86)-471-596-6362




This agreement is enacted based on state laws and regulations after the cordial
negotiation between the creditor and the debtor. It specifies the rights and
obligations of two parties as followings:




Article I:  Debt usage:  The loan amount will be used for hotel decoration,
betterment and so on.




Article II:  The amount of loan:  RMB 30 million




Article III:  loan period:  from June 2, 2011 to June 1, 2014




Article IV:  The following requirements should be met before the debtor receives
the loan amount:




1.

All of the requirements under this agreement should be satisfied. Otherwise, the
creditor has right to cancel the loan agreement.

 

 

2.

The requirement for first part of loan amount:

 

 

2.1

Only after creditor has confirmed that debtor has met the following conditions,
the debtor can apply for first part of loan amount.

 

 

2.2

The Board resolution and shareholders resolution from debtor.

 

 

2.3

The material business documents related with this agreement

 

 

2.4

The Board resolution and shareholders resolution from guarantor

 

 

2.5

The related documents from governmental organizations

 

 

2.6

The debtor should provide necessary documents required by creditor

 

 

2.7

The required guarantee agreement has been signed and become effective.

 

 

2.8

The debtor has opened a bank account as required by this agreement.




Article V:  proceeds and repayments plan




1.

The debtor has right to adjust the proceeds from the loan every year. If debtor
decides to get the proceeds from the loan, debtor should make a writing notice
in advance of the agreed proceeding date of 30 days.

 

 

2.

The debtor should repay the loan in according to the following schedule and the
repayments should be made three business days earlier than the agreed repayment
dates.




Repayment date

Repayment amount

June 2012

RMB 1 million

June 2013

RMB 2 million

December 2013

RMB 2 million

April 2014

RMB 5 million

June 1, 2014

RMB 20 million




1

--------------------------------------------------------------------------------




Article VI:




The monthly interest rate is based on the benchmark interest rate of PRC. of
5.33333‰ multiplied by 2.55. Namely, the monthly interest rate is 1.36%.




1.

If interest rate has been adjusted by People’s Bank of China in the first year
of the loan period, the monthly interest rate will remain as 1.36%. If loan
period is more than one year, then the interest rate after the first year should
be calculated in according to abovementioned method beginning in the first day
of following year.

 

 

2.

If the new interest rate is adjusted by People’s Bank of China, which is
different from the original interest rate, then the creditor has no obligation
to inform the debtor.

 

 

3.

The interest will be paid on 20th of each month.




Bank account opening and account in custody




1.

The debtor should open a bank account and the loan proceeds and repayments
should be handled by this account.




The account name: Inner Mongolia Jin Ma Hotel LLC.




The account No.: 0203501220000000023192




The debtor should deposit the following into this account:




 

1.

The capital

 

 

 

 

2.

The capital and other

 

 

 

 

3.

Other funds related to the loan, but not limited to operating income, loan
repayments and interest




Article VII: Repayment method




1.

The debtor should notice the creditor about the related process and usage of
loan based on the related process

 

 

2.

There are two ways for repayments: either from the creditor’s trustee or from
debtor




Article VIII: Guarantee:




1.

Method of collateral: the following specifies collateral method: This agreement
is the primary agreement enacted between the guarantor of Inner Mongolia Jin Ma
Hotel LLC. and the creditor.

 

 

2.

If anything was occurred which may influence or lead to the debtor’s or
guarantor’s disability for execution of its obligations, or if the guarantee
agreement become void or been terminated, or if the debtor or guarantor’s
financial situation become worsen and involved into significant arbitration, the
creditor has right to require the debtor to provide new guarantee or change
guarantor in order to execute its duly obligations.




Article VX: The rights and obligations of the debtor:




1.

The debtor has right to receive the principal and use the principal.

 

 

2.

The debtor has right to require the creditor to keep the loan agreement and the
debtor’s business information confidential.

 

 

3.

The debtor should repay the principal and interest on agreed date. If the debtor
needs extension for repayment, it should make notice, in writing, in advance of
the agreed repayment date of 15 days and sign the extension contract after
agreed by the creditor.

 

 

4.

The debtor should inform the creditor and repay the principal and interest if
following was happened: business type or ownership of Inner Mongolia Jin Ma
Hotel LLC has been changed or contract which would influence Jin Ma Hotel LLC’s
financial situation or business has been signed, etc.




2

--------------------------------------------------------------------------------




5.

If the following was happened, the debtor should inform the creditor, in
writing, within 7 business days and the debtor should make sure to repay the
debt in advance: out of business, registration and business license revoked, the
legal representative involved into illegal events or being sued or arbitrated,
business deteriorated or finance situation worsened, name, articles of
incorporation, legal representative or business scope changed.




Article X: The rights and obligations of the creditor




1.

The creditor has the right to supervise and check the debtor’s business
operation and financial situation and require the debtor to provide necessary
documents, information and materials related to its finance.

 

 

2.

If the debtor did not fulfill its repayment obligation, or avoid the creditor’s
supervision, or even has material breaches of contract, the creditor has right
to disclose its breaching behavior in public.

 

 

3.

The creditor should send the principal to the debtor as agreed.




Article XI: Repayment made before agreed maturity date




If the debtor wants to repay the loan in advance, it should get the approval
from the creditor.




Article XII: Breach of contract




1.

Once the contract become effective, two parties should fully fulfill their own
obligations. If any party cannot fully execute the contract, it should be liable
for the breach of contract.

 

 

2.

If the creditor cannot send the principal to the debtor as agreed and cause any
loss to the debtor, the creditor should pay the liquidated damages.

 

 

3.

If the debtor cannot repay the loan as agreed, the creditor has right to charge
for penalty and additional interest.

 

 

4.

If the debtor did not use the loan as agreed, the creditor has right to require
the repayment of the loan prior the agreed maturity date or disclose the
contract in public, and has right to charge for penalty and interest for the
misused loan amount.

 

 

5.

If guarantor breach the guarantee contract, the creditor has right to stop
sending the loan amount to the debtor and require the repayment of loan amount
prior to the agreed maturity date.




Article XIII: The effectiveness, amendment or termination of the contract:




1.

This loan contract will become effective after it has been signed and stamped by
two parties’ representative.

 

 

2.

Neither the debtor nor the creditor has the right to amend or terminate the
contract once it becomes effective. If it is necessary to amend or terminate the
contract, either party should inform the other in writing and reach related
agreement after cordial negotiation.

 

 

3.

This agreement is duplicated into four copies and all of the four copies have
the same effective binding force. The debtor, creditor, notary party and real
estate department organization will own one, respectively.

 

 

4.

This agreement will be effective once being notarized.




Seal:

Debtor: Inner Mongolia Jin Ma Hotel LLC.

Legal Representative: Yang Liankuan

Creditor: Hohhot Jingu Rural Cooperative Bank

Legal Representative: Wang Zaizai

Date: June 2, 2011




3

--------------------------------------------------------------------------------